Exhibit 10.1

 

[g75533kei001.jpg]

 

March 6, 2006

 

Mr. Douglas B. Fox

223 Wall Street

Box 318

Huntington, NY 11743

 

Dear Doug,

 

On behalf of Advanstar Holdings Corp. (“AHC”), Advanstar, Inc. (“AI”) and AI’s
subsidiary, Advanstar Communications Inc. (“ACI” and, together with AHC and AI,
the “Company” or “Advanstar”), I am pleased to confirm that you have agreed to
continue to serve as a director of Advanstar and certain of its subsidiaries. 
We acknowledge that it has become increasingly difficult to find and retain
highly competent persons to serve corporations like Advanstar as directors
without some form of compensation.  Accordingly, while you continue to serve as
a director of Advanstar, you will receive the director fees and other benefits
set forth on Annex A hereto.  The terms, scope and nature of your service as a
director of Advanstar are also set forth on Annex A.

 

I am also pleased to confirm that you have agreed to continue to make yourself
available as an advisor to ACI through ACI’s retention of the services of your
affiliate, Renaissance Brands LTD (“Renaissance Brands”).  The terms of the
advisory arrangement between ACI and Renaissance Brands are set forth on Annex B
hereto.

 

I, as well as the other directors and the management of the Company, am looking
forward to your continued association with Advanstar and the benefit of your
valued insights and contributions to our business.

 

This letter supersedes the letter from Robert L. Krakoff to you dated December
10, 2002, in its entirety, and the 2002 letter is hereby terminated, discharged
and of no further force or effect.  After reviewing this letter, please confirm
that the foregoing is in accordance with your understanding and the
understanding of Renaissance Brands by signing and returning to me a duplicate
of this letter.

 

Very truly yours,

 

/s/ JAMES M. ALIC

 

 

James M. Alic

Chairman of the Board of

Advanstar Holdings Corp.

 

Accepted and agreed to

 

this 27 day of March, 2006

 

 

 

 

 

/s/ DOUGLAS B. FOX

 

 

Douglas B. Fox

 

 

 

 

 

RENAISSANCE BRANDS LTD

 

 

 

 

 

By:

/s/ Douglas B. Fox

 

 

Its:

President & CEO

 

 

--------------------------------------------------------------------------------


 

ANNEX A

 

Terms of Director Services of Douglas B. Fox

 

Scope:

 

 

 

 

•      Douglas B. Fox (“Fox”) will continue to serve as a director of Advanstar
Holdings Corp. (“AHC”), Advanstar, Inc. (“AI”), Advanstar Communications Inc.
(“ACI”), Advanstar IH, Inc. and Advanstar.com Inc.

 

 

 

 

 

•      Fox will continue to serve as Chairman of the Audit Committee of AI’s and
ACI’s Boards of Directors, which committees will, among other things, review and
make recommendations (financial, accounting, and related) regarding the audit
function of AI and its subsidiaries.

 

 

 

 

 

•      It is anticipated that the scope of Fox’s duties as a director of
Advanstar and its subsidiaries and Chairman of the Audit Committee of AI’s and
ACI’s Boards of Directors will require Fox to dedicate at least nine (9) days
per annum to these activities.

 

 

 

 

 

•      Fox will be expected to attend or participate in all regular and special
meetings of the Boards of Directors of the Advanstar entities on which he
serves.  Currently, the Company holds one (combined) regular Board of Directors’
meeting per fiscal quarter for Advanstar and its subsidiaries.

 

 

 

Fees and Expenses:

 

 

 

 

•      As compensation for serving as a director of Advanstar and its
subsidiaries as described above, and for so long as he continues to serve as a
director of Advanstar and Chairman of the Audit Committee of AI’s and ACI’s
Boards of Directors, commencing with the 2006 calendar year, Fox will receive an
annual director retention fee equal to $40,000, payable in equal quarterly
installments.

 

 

 

 

 

•      Fox will be reimbursed for reasonable out-of-pocket expenses he incurs in
connection with serving as a director of Advanstar and its subsidiaries and as
Chairman of the Audit Committee of AI’s and ACI’s Boards of Directors, including
travel expenses incurred to attend any meetings incident to his duties, in
accordance with the standard practices of Advanstar.

 

--------------------------------------------------------------------------------


 

ANNEX B

 

Terms of Advisory Services of Renaissance Brands LTD

 

Scope:

 

 

 

 

•      Advanstar Communications Inc. (“ACI”) hereby retains Renaissance Brands
LTD (“Renaissance Brands”) to render certain consulting and advisory services to
ACI, to the extent requested by ACI or ACI Senior Management.

 

 

 

 

 

•      The term of this advisory arrangement will commence as of January 1,
2006, and will continue for so long as Douglas B. Fox (“Fox”) serves as a
director of Advanstar (the “Term”).  The Term will end and this advisory
arrangement shall terminate effective as of the date on which Mr. Fox ceases to
serve as a director of Advanstar.

 

 

 

Fees and Expenses:

 

 

 

 

•      As compensation for the services to be provided by Renaissance Brands
hereunder, ACI agrees to pay Renaissance Brands an annual advisory fee equal to
$40,000, payable in equal quarterly installments.

 

 

 

 

 

•      Renaissance Brands will be reimbursed for reasonable out-of-pocket
expenses it incurs in connection with its engagement hereunder, including travel
expenses incurred to attend any meetings incident to its duties, in accordance
with the standard practices of ACI.

 

 

 

Other Provisions:

 

 

 

 

•      Renaissance Brands will perform the consulting and advisory services
described herein as an independent contractor.  No deductions will be made from
the payments made to Renaissance Brands under this arrangement, and Renaissance
Brands will be solely responsible for the payment of all taxes and contributions
due in respect thereof.

 

 

 

 

 

•      Renaissance Brands will have access to confidential and proprietary
information of ACI, including, without limitation, financial, strategic,
marketing, sales, operating and other business data (collectively “Confidential
Information”).  Renaissance Brands agrees not to use for any purpose or disclose
at any time to any third party (including, but not limited to, any subsequent
employer) any of the Confidential Information.

 

--------------------------------------------------------------------------------